Citation Nr: 0639359	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right leg disorder, claimed as due to VA medical treatment 
in March 2001.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran had active service from November 1973 to December 
1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for a right leg disorder, 
and an alternative claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a right leg disorder 
on the basis of VA medical treatment in March 2001.  In a 
February 2003 rating decision, the RO denied both claims.  
The veteran disagreed with the February 2003 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2003.

The Board denied each of the veteran's claims in a February 
2004 decision, which he duly appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In a July 
2005 Order, the Court remanded the case to the Board for 
compliance with the instructions contained in a July 2005 
Joint Motion for Remand (the Joint Motion), which was filed 
by the veteran's attorney and counsel for the Secretary of 
Veterans Affairs.  

The Joint Motion essentially requested that the veteran be 
afforded a VA examination by an orthopedics expert addressing 
the nature and etiology of his right lower extremity 
impairment, specifically addressing the potential 
relationship between any right leg disability and either the 
veteran's period of service or VA treatment.  The Board 
remanded the case in November 2005 for the purpose of 
obtaining such examination.  

Pursuant to the Board's request, additional VA examinations 
were conducted in January and February 2006.  Based in part 
on these examinations, the RO again denied the veteran's 
claims in an April 2006 supplemental statement of the case 
(SSOC).  The case is now once again before the Board.

Issue not on appeal

The RO also denied the veteran service connection for 
thoracic myelopathy in a May 2005 rating decision.  The 
veteran filed a notice of disagreement with that decision 
later that same month, and a statement of the case (SOC) was 
issued in June 2006.  To the Board's knowledge, the veteran 
has not submitted a substantive appeal regarding the matter 
of service connection for thoracic myelopathy and that issue 
is therefore not in appellate status.  See 38 C.F.R. § 20.302 
(2006); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

After the most recent SSOC was issued by the RO in April 2006 
and after the case was returned to the Board, extensive 
recent VA treatment records were received, some of which 
relate to the conditions here on appeal.  The RO did not 
review this evidence before their last adjudication of the 
claim.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2006).  The recent 
VA treatment records submitted are "pertinent" to the 
claims on appeal because they address the specific 
disability(ies) for which the veteran is seeking 
compensation.  Therefore, absent a waiver of AOJ review of 
this evidence from the veteran, the Board must remand the 
case to allow the AOJ to consider this evidence in the first 
instance.  

The Board sent the veteran a letter in November 2006 advising 
him that if he wished to waive RO consideration of this 
evidence, he should notify the Board within 45 days.  The 
veteran responded later that same month, indicating that he 
would not waive initial RO consideration of the additionally-
received evidence, and requesting that the Board remand the 
case so that such can be accomplished.  Accordingly, the 
Board remands the claim so that the AOJ can readjudicate the 
claim, taking into consideration the recently-submitted 
evidence.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA must 
readjudicate the service connection and 
§ 1151 claims on appeal, taking into 
consideration the recently-submitted 
evidence.  If the decision remains 
unfavorable to the veteran, a SSOC should 
be prepared, and the veteran and his 
attorney should be provided an 
appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


